Case 1:20-cv-02006-JRS-MJD Document 7 Filed 07/31/20 Page 1 of 1 PageID #: 114

                              UNITED STATES DISTRICT COURT
                                   Southern District of Indiana
                                        Roger A. G. Sharpe

                                         Clerk of the Court
  46 East Ohio Street, Room 105                                         101 Northwest MLK Boulevard
  Indianapolis, Indiana                                                           Evansville, Indiana
  46204                                                                                         47708
  921 Ohio Street                                                              121 West Spring Street
  Terre Haute, Indiana                                                          New Albany, Indiana
  47807                                                                                       47150




                                                  July 31, 2020



                                                  Re: DOE v. THE TRUSTEES OF INDIANA
                                                  UNIVERSITY et al
                                                  Cause Number: 1:20−cv−02006−JRS−MJD

  TO ALL COUNSEL OF RECORD:

          Pursuant to Title 28 U.S.C. §455, the above matter was reassigned from the docket
  of Judge Doris L. Pryor to the docket of Judge Mark J. Dinsmore on July 31, 2020. The
  cause number above has been changed to reflect the initials of the newly assigned district
  and/or magistrate judge. Please note that cause number 1:20−cv−02006−JRS−MJD
  should be used on all future filings.



                                                  Sincerely,
                                                  Roger A. G. Sharpe, Clerk of Court



                                                  By: s/Ashley Hossack
                                                  Ashley Hossack, Deputy Clerk
